BUTLER, District Judge.
The parties in these cases dispensed with juries, and submitted the testimony to the court, under sections 649 and 700 of the Revised Statutes. The first of these sections provides that “the finding of the court upon facts * * * shall have the same effect as the verdict of a jury”; and the second provides that “the rulings of the court during the progress of the trial, if excepted to at the time * * * may be reviewed * * * upon writ of error or appeal, and when the finding is special the review may extend to the determination of the sufficiency of the facts found to support the judgment.”
Here the finding was general, as follows: “The court finds in favor of the plaintiff, and against the defendant for the land described in the writ, with 64, cts. damages, and costs of suit.”
The plaintiff assigns this finding, alone, as error. The single question therefore is, does the evidence support the finding? We think it does. It is not important that the evidence might possibly justify a different finding; that was a proper consideration for the circuit court.
The judgment is therefore affirmed.